Citation Nr: 9934101	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  98-08 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for stomach pain, to 
include diarrhea and nausea, due to an undiagnosed illness.

2.  Whether a claim for service connection for left shoulder 
pain due to undiagnosed illness is well grounded.  

3. Whether a claim for service connection for bilateral foot 
pain due to undiagnosed illness is well grounded.  

4.  Whether a claim for service connection for hip pain due 
to an undiagnosed illness is well grounded.

5.  Entitlement to service connection for left shoulder pain 
due to undiagnosed illness.

6.  Entitlement to service connection for hip pain due to an 
undiagnosed illness.

7.  Entitlement to service connection for bilateral foot pain 
due to an undiagnosed illness.

8.  Entitlement to an increased original rating for patellar 
tendonitis, left knee, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1982 to 
February 1985 and from October 1988 to December 1995.  From 
December 1990 to May 1991, he served in Southwest Asia.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a December 1997 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein, inter alia, service 
connection for stomach pain, left shoulder pain, bilateral 
foot pain, and hip pain due to undiagnosed illness was 
denied.  The veteran also appeals the assignment of a 10 
percent disability rating for patellar tendonitis, left knee.

The Board notes that the veteran on a VA Form 21-526, 
Application for Compensation or Pension, claimed that he 
developed low back pain and side effects from immunizations.  
A review of the claims folder indicates that no decision on 
these claims has been rendered; accordingly, the matter is 
referred to the RO for further development as appropriate.

The issues of entitlement to service connection for left 
shoulder, bilateral foot, and hip pain due to undiagnosed 
illness will be addressed in the REMAND following the ORDER.  


FINDINGS OF FACT

1.  A stomach disorder, to include diarrhea, and nausea is 
not objectively shown.

2.  The veteran had active duty military service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.

3.  The veteran has left shoulder pain that is not shown to 
be due to a clinically diagnosed disorder.

4.  The veteran has bilateral foot pain that is not shown to 
be due to a clinically diagnosed disorder.

5.  The veteran has hip pain that is not shown to be due to a 
clinically diagnosed disorder.

6.  The veteran has objective signs of myalgia and arthralgia 
of unknown etiology.

7.  All evidence necessary for an equitable disposition of 
the veteran's claim for an increased rating for patellar 
tendonitis of the left knee has been developed.

8.  The veteran's patellar tendonitis of the left knee is 
manifested by subjective complaints of pain and full range of 
motion; ankylosis of the left knee, semilunar dislocated 
cartilage, and malunion of the left tibia and fibula are not 
objectively shown.


CONCLUSIONS OF LAW

1.  A claim of entitlement to service connection for stomach 
pain, to include diarrhea and nausea, due to undiagnosed 
illness is not well grounded. 38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).

2.  A claim of entitlement to service connection for left 
shoulder pain due to undiagnosed illness is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991); Caluza v. Brown, 7 Vet. 
App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per 
curiam) (table).

3.  A claim of entitlement to service connection for 
bilateral foot pain due to undiagnosed illness is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza v. 
Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996) (per curiam) (table).

4.  A claim of entitlement to service connection for hip pain 
due to undiagnosed illness is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).

5.  The criteria for an increased rating for patellar 
tendonitis, left knee, are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § Part 4, § 4.71a, Diagnostic Codes 5256-
5263 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved with regard to 
each claim is whether the appellant has presented evidence 
that each claim is well grounded; that is, that each claim is 
plausible. If he has not, the appeal fails as to that claim, 
and the Board is under no duty to assist him in any further 
development of that claim, since such development would be 
futile. 38 U.S.C.A. § 5107(a) (West 1991);  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

I.  Service Connection for Stomach Pain as due to Undiagnosed 
Illness

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  A 
well grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation."  See 
Murphy v. Derwinski, 1 Vet.App. 78, 81 (1990).  Establishing 
a well-grounded claim for service connection for a particular 
disability requires more than an allegation that the 
particular disability had its onset in service. It requires 
evidence relevant to the requirements for service connection 
and of sufficient weight to make the claim plausible and 
capable of substantiation.  See Tirpak v. Derwinski, 2 
Vet.App. 609, 610 (1992).  The kind of evidence needed to 
make a claim well grounded depends upon the types of issues 
presented by a claim.  Grottveit v. Brown, 5 Vet.App. 91, 92-
93 (1993).  For some factual issues, competent lay evidence 
may be sufficient.  However, where the claim involves issues 
of medical fact, such as medical causation or medical 
diagnoses, competent medical evidence is required. Id. at 93.  
Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or is beyond the competence of the 
person making the assertion.  See King v. Brown, 5 Vet.App. 
19 (1993).

Service connection may be established for a current 
disability in several ways, including on a "direct" basis.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.303(a), 3.304 (1999).  Direct service connection may be 
established for a disability resulting from diseases or 
injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(a), (b), (d) (1999).

The three elements of a "well grounded" claim for direct 
service connection are:  (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus, or link, between the 
in-service disease or injury and the current disability as 
provided by competent medical evidence.  See Caluza v. Brown, 
7 Vet.App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991 
& Supp. 1999); 38 C.F.R. § 3.303 (1999);  Layno v. Brown, 6 
Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet.App. 
492, 494-95 (1992).  To establish a well-grounded claim, a 
claimant must submit evidence relevant to all elements of the 
claim or to all material facts involved in the claim. See 
Caluza at 506.
 
Furthermore, VA shall pay compensation in accordance with 
Chapter XI of Title 38, United States Code, to a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms, 
provided that such disability:  (i) Became manifest either 
during active military, naval, or air service in the 
Southwest Asia Theater of Operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2001; and (ii) By history, physical examination, 
and laboratory tests, cannot be attributed to any known 
clinical diagnosis.  38 C.F.R. § 3.317 (1999).

Signs or symptoms which may be manifestations of undiagnosed 
illnesses include, but are not limited to: (1) fatigue; (2) 
signs or symptoms involving skin; (3) headache; (4) muscle 
pain; (5) joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) sign or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
(13) menstrual disorders.  38 C.F.R. § 3.317(b) (1999).

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
Theater of Operations during the Persian Gulf War or if there 
was affirmative evidence of a supervening condition or if the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c) 
(1999).

As indicated above, a well-grounded claim is comprised of 
three specific elements: evidence of a current disability, 
evidence of an inservice disability, and evidence of a link 
or nexus between the current and inservice disabilities.  See 
Caluza.  In the absence of any one of these three elements, 
the Board must find that a claim for service connection is 
not well grounded and therefore must be denied, pursuant to 
the decision of the Court in Edenfield v. Brown, 8 Vet. App. 
384 (1995).

Although the veteran contends that he manifests stomach pain, 
diarrhea, and nausea that are a product of his service in 
Saudi Arabia, the medical evidence does not support his 
contentions.  Upon entry on active duty, the veteran was 
afforded a physical examination.  A September 1988 report of 
medical history completed by the veteran indicates that he 
had been hospitalized prior to service for stomach cramps.  
The examining physician noted, through history, that the 
veteran was treated for stomach cramps in 1971.  Service 
medical records indicate that he sought treatment in February 
1990, prior to his service in Southwest Asia, for diarrhea 
that resolved.  While there is no separation physical 
examination report associated with the veteran's claims 
folder, the veteran was afforded a physical examination in 
July 1995.  The examination report is silent for any 
complaints or treatment of stomach pain, diarrhea, or nausea.  
On the contrary, a July 1995 report of medical history 
completed by the veteran indicates that he did not have any 
stomach, liver, or intestinal trouble.  Similarly, he 
indicated that he had not had frequent indigestion, dizziness 
or fainting spells.  

Moreover, post service VA medical records do not show a 
chronic disability.  On the contrary, an upper GI series 
performed in March 1996 revealed a normal small bowel follow 
through.  Similarly, a March 1996 air contrast barium enema 
revealed small diverticula in the sigmoid colon with no other 
colonic abnormalities identified.  The remaining medical 
evidence is devoid of complaints, treatments or findings 
concerning signs or symptoms described as stomach pain, 
nausea, or diarrhea. As indicated above, a current disability 
must be present in order for a claim to be well grounded.

The Board notes that a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms may be awarded service connection under 
certain circumstances where an undiagnosed illness is 
present.  However, the definitive medical evidence does not 
show the presence of any stomach pain, diarrhea, or nausea 
signs, symptoms, or disorders, so that service connection 
could be considered under 38 C.F.R. § 3.317 (1999).  As there 
is no medical evidence showing stomach pain, diarrhea, or 
nausea the veteran's claim is not well grounded, and is 
accordingly denied.

II.  Whether Claims for Service Connection for Left Shoulder 
Pain, 
Bilateral Foot Pain, and Hip Pain are Well Grounded

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court or CAVC) issued a decision 
holding that VA cannot assist a claimant in developing a 
claim that is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (July 14, 1999), req. for en banc consideration by a 
judge denied, No. 96-1517 (U.S. Vet. App. July 28, 1999) (per 
curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

VA is authorized to pay compensation to any Persian Gulf 
veteran suffering from a chronic disability resulting from an 
undiagnosed illness (or combination of undiagnosed illnesses) 
that either became manifest during service in the Southwest 
Asia theater of operations during the Persian Gulf War or 
became manifest to a degree of disability of 10 percent or 
more within any presumptive period prescribed by VA.  
38 U.S.C.A. § 1117 (West Supp. 1999); 38 C.F.R. § 3.317 
(1999).

A well-grounded claim for compensation under 38 U.S.C. 
§ 1117(a) and 38 C.F.R. § 3.317 for disability due to 
undiagnosed illness generally requires the submission of some 
evidence of:  (1) active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) the manifestation of one or more signs or 
symptoms of undiagnosed illness; (3) objective indications of 
chronic disability during the relevant period of service or 
to a degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99 (May 3, 1999).  

With respect to the second and fourth elements, VAOPGCPREC 4-
99 indicates that evidence the illness is "undiagnosed" may 
consist of evidence that the illness cannot be attributed to 
any known diagnosis or, at minimum, evidence that the illness 
has not been attributed to a known diagnosis by physicians 
providing treatment or examination.  The type of evidence 
necessary to establish a well-grounded claim as to each of 
these elements may depend upon the nature and circumstances 
of the particular claim.  Medical evidence would ordinarily 
be required to satisfy the fourth element, although lay 
evidence may be sufficient in cases where the nexus between 
the chronic disability and the undiagnosed illness is capable 
of lay observation.  

For purposes of the second and third elements, VAOPGCPREC 4-
99 indicates that the manifestation of one or more signs or 
symptoms of undiagnosed illness or objective indications of 
chronic disability may be established by lay evidence if the 
claimed signs or symptoms, or the claimed indications, 
respectively, are of a type which would ordinarily be 
susceptible to identification by lay persons.  If the claimed 
signs or symptoms of undiagnosed illness or the claimed 
indications of chronic disability are of a type that would 
ordinarily require the exercise of medical expertise for 
their identification, then medical evidence would be required 
to establish a well-grounded claim.  With respect to the 
third element, a veteran's own testimony may be considered 
sufficient evidence of objective indications of chronic 
disability, for purposes of a well-grounded claim, if the 
testimony relates to non-medical indicators of disability 
within the veteran's competence and the indicators are 
capable of verification from objective sources.  

The veteran served on active duty in Southwest Asia from 
December 1990 to May 1991.  The evidence indicates that the 
veteran currently experiences subjective left shoulder pain, 
bilateral foot pain, and hip pain.  VA medical records dated 
in April, May, and July 1996 indicate that he sought 
treatment for these pains.  These symptoms became manifest 
prior to December 31, 2001.  The medical evidence does not 
contain a diagnosis of any left shoulder, bilateral foot, or 
hip pain.  A February 1996 VA examination report indicates 
that the examiner found myalgia and arthralgia; however, the 
examination report does not indicate the physiology of these 
findings.  

Therefore, as there is evidence showing that veteran 
experiences left shoulder, bilateral foot, and hip pain and 
no evidence of a clinical diagnosis for these pains, the 
Board finds, with respect to the veteran's claims for 
entitlement to service connection for left shoulder pain, 
bilateral foot pain, and hip pain due to undiagnosed illness, 
he has satisfied the requirement of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claims are well grounded.  It is now 
incumbent upon VA to reconsider this claim on the merits; 
therefore, this claim is accordingly remanded for further 
development. (see REMAND, below).


II.  Increased Rating for Left Knee Disability

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992). Accordingly, the Board 
finds that the veteran's claim is "well grounded" within 
the meaning of 38 U.S.C.A. § 5107(a) (West 1991); that is, he 
has presented a claim that is plausible.  He has not alleged 
that any records of probative value that may be obtained and 
which have not already been associated with his claims folder 
are available.  The Board accordingly finds that the duty to 
assist him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), 
has been satisfied.

Service connection for patellar tendonitis was established by 
means of a December 1997 rating action as service medical 
records indicate that the veteran complained of left knee 
pain while on active duty and that a diagnosis of patellar 
tendonitis was rendered during service.  A 10 percent 
disability rating was assigned effective December 5, 1995, 
the day after the veteran separated from active duty.  The 
veteran appeals this rating action and claims that his left 
knee disability is more severe than currently evaluated and 
that an increased disability rating is warranted. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 
(1999).  The percentage ratings in the Schedule for Rating 
Disabilities represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (1999).  
Moreover, each disability must be considered from the point 
of view of the veteran working or seeking work.  38 C.F.R. § 
4.2 (1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).

The veteran's current left knee disability is currently 
evaluated under Diagnostic Code 5257.  38 C.F.R. § 4.71a 
(1999).  Under this criteria a 10 percent disability rating 
contemplates slight impairment of the knee with recurrent 
subluxation or lateral instability.  A 20 percent disability 
rating is appropriate for moderate impairment with recurrent 
subluxation or lateral instability.   Under Diagnostic Code 
5256 a 30 percent disability rating is warranted if the 
evidence shows ankylosis of the knee in a favorable angle in 
full extension, or in slight flexion between 0 degrees and 10 
degrees.  Under Diagnostic Code 5258, a 20 percent disability 
rating is available for semilunar dislocated cartilage with 
frequent episodes of "locking," pain, and effusion into 
joint.  A 20 percent disability rating is also available for 
limitation of leg flexion to 45 degrees or limitation of leg 
extension of 15 degrees.  See Diagnostic Codes 5260, 5261.  
Under Diagnostic Code 5262, a 20 percent disability rating is 
warranted for malunion of the tibia and fibula with moderate 
knee or ankle disability.  

The terms "mild," "moderate," and "severe" are not 
defined in the Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just." 38 C.F.R. 
§ 4.6 (1999).  It should also be noted that use of 
terminology such as "mild" or "moderate" by VA examiners 
and others, although an element of evidence to be considered 
by the Board, is not dispositive of an issue.  All evidence 
must be evaluated in arriving at a decision regarding an 
increased rating.  38 C.F.R. §§ 4.2, 4.6 (1999).

The Board notes that where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance.  Francisco v. Brown, 7 Vet.App. 55, 58 
(1994). 
Post service VA medical records show that the veteran sought 
outpatient treatment in February 1996 and April 1996 for pain 
in his left knee.  A May 1996 physical therapy note indicates 
that the veteran complained of left knee pain.  Range of 
motion was noted to be within normal limits and muscle 
testing was 5/5 throughout.  The note indicates that there 
was no knee instability.  A July 1996 VA outpatient treatment 
record indicates that the veteran returned with, inter alia, 
complaints of left knee pain.  The treatment records indicate 
that the pain did not inhibit his daily activities and that 
he was still able to run.  Range of motion was noted to be 
between 0 and 135 degrees without swelling.  The left knee 
was noted to be stable.

Based on the evidence, as set forth above, the Board finds 
that an increased rating under Diagnostic Code 5257 is not 
warranted as the medical evidence does not show more than a 
slight degree of impairment.  The evidence shows that the 
veteran is still able to perform his daily activities with 
little impairment.  Similarly, he is able to continue 
running.  Similarly, the evidence does not show a diagnosis 
of favorable ankylosis as contemplated by an increased rating 
under Diagnostic Code 5256, nor does the evidence show a 
diagnosis of demilunar dislocated cartilage with frequent 
episodes of "locking," pain, and effusion as contemplated 
by an increased rating under Diagnostic Code 5228.  

To reiterate, the evidence indicates that the veteran has 
range of motion between 0 and 135 degrees.  Therefore, the 
criteria for an increased rating based on limitation of 
motion under Diagnostic Codes 5260 and 5261 is not warranted.  
Similarly, there is no evidence of malunion of the tibia and 
fibula as contemplated under Diagnostic Code 5262 nor is 
there any instability whatsoever.  

Therefore, based on the foregoing discussion, the Board finds 
that, at all relevant times subsequent to the establishment 
of service connection for patellar tendonitis of the left 
knee, the appropriate rating was 10 percent pursuant to 
Diagnostic Code 5257.  Accordingly, the Board finds that the 
veteran does not meet the criteria for an increased original 
rating for his disability.

The Board has considered the veteran's complaints of pain, as 
well as all evidence of record related to limitation of 
motion, excess motion, incoordination, fatigability, and pain 
on motion, in determining that a rating greater than 10 
percent is not warranted for the veteran's patellar 
tendonitis of the left knee.

Accordingly, the Board finds that the criteria for 
entitlement to an increased rating, greater than 10 percent, 
for patellar tendonitis of the left knee are not met, and the 
veteran's claim therefor is denied.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, §§ 4.71, 4.71a, Plate II, 
Diagnostic Codes 5256-5261 (1999).



ORDER

Service connection for stomach pain, to include diarrhea and 
nausea, due to undiagnosed illness is denied.

The claim of entitlement to service connection for left 
shoulder pain due to an undiagnosed illness is well grounded.  
To this extent, the appeal is granted.

The claim of entitlement to service connection for bilateral 
foot pain due to an undiagnosed illness is well grounded.  To 
this extent, the appeal is granted.

The claim of entitlement to service connection for hip pain 
due to an undiagnosed illness is well grounded.  To this 
extent, the appeal is granted.

An increased original rating for patellar tendonitis of the 
left knee is denied.


REMAND

Because the claims for entitlement to service connection for 
left shoulder pain, bilateral foot pain, and hip pain have 
been determined to be well grounded, VA has a duty to assist 
the veteran in development facts pertinent to these claims. 
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The evidence shows that the veteran was afforded a VA general 
medical examination in February 1996.  The examination report 
indicates symptomatology consistent with findings of myalgia 
and arthralgia with no obvious cause; however, the examiner 
did not indicate which joints and/or muscles were exhibiting 
symptoms of myalgia and arthralgia.  Accordingly, the Board 
finds that a new examination would be probative to determine 
whether the veteran's complaints of left shoulder, bilateral 
foot, and hip pain may be attributed to a undiagnosed 
illness.  

Therefore, the case is REMANDED for the following 
development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for left shoulder 
pain, bilateral foot pain, and/or hip 
pain since July 1996.  After securing the 
necessary release(s), the RO should 
obtain these records.

2.  Following completion of the above, 
the RO should schedule the veteran for an 
examination by an appropriate medical 
expert in order to determine the etiology 
of the veteran's joint pain complaints.  
The claims folder and a copy of this 
remand must be made available to and 
reviewed by the examiner prior to the 
examination.  The examiner should 
indicate on the examination report 
whether or not he reviewed the claims 
folder prior to the examination.  

a)  The examiner should be requested 
to express an opinion as to whether 
the veteran's  complaints of left 
shoulder, bilateral foot, and/or hip 
pain are due to an undiagnosed 
illness or to a clinically diagnosed 
disorder.

b)  If the veteran's complaints of 
left shoulder, bilateral foot, and 
hip pain are due to a clinically 
diagnosed disorder, whether it is as 
likely as not that the disorder had 
its origin in service.  

c)  If the examiner is unable to 
determine whether the veteran's 
complaints are due to an undiagnosed 
illness or clinically diagnosed 
disorder, the examiner should 
indicate whether the veteran's 
reported left shoulder, bilateral 
foot, or hip pain is objectively 
shown.  

d)  The examiner should provide 
complete rationale for all 
conclusions reached.

3. The veteran should be advised of the 
provisions set forth at 38 C.F.R. § 
3.655(b) regarding failure to report for 
scheduled VA examinations.

4. The RO should review the claims folder 
and ensure that all of the development 
action has been conducted and completed 
in full.  The Court has held that, if the 
requested examination does not include 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 ("if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.  Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

5.  After the above requested actions 
have been completed, the RO should review 
the veteran's claim. If the benefit 
sought on appeal remains denied, a 
supplemental statement of the case should 
be furnished to the veteran and her 
representative, and they should be 
afforded the appropriate period of time 
to respond. Thereafter, the case should 
be returned to the Board for further 
appellate consideration.

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to ensure compliance 
with due process considerations.  No inference should be 
drawn regarding the final disposition of this claim.  



		
	MARK W. GREENSTREET 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).




 

